Title: From John Adams to Oliver Wolcott, Jr., 26 August 1800
From: Adams, John
To: Wolcott, Oliver, Jr.



Dear Sir
Quincy August 26th 1800

Mrs Nabby Sylvester, the signer of the inclosed petition, came to me this morning to present it. She has the appearance of a virtuous & discreet woman. Left as she is with an helpless family of children, among whom is a pair of twins very young, she seems to me to be an object of compassion & of charity. I know not whether the law authorizes me to grant her request. The fine is yet in the hands of the Marshall & if it can be remitted and applied to her use I would chearfully do it. I ask your advice and if you please you may take the opinions of the other Gentlemen.
With great regard &c.
